Title: From Thomas Jefferson to Henry Skipwith, 10 April 1793
From: Jefferson, Thomas
To: Skipwith, Henry



My Dear Sir
Philadelphia Apr. 10. 1793.

I have but a moment before the departure of post to inform you that we learnt from Mr. Morris yesterday the failure of the house of Donald & Burton. Keep it secret if you please, my only object in communicating it being to induce you to go post to Richmond on behalf of our friend Mr. Short and induce Mr. Brown to place all Mr. Short’s paper in the public funds in Mr. Short’s own name. It stands at present I believe in that of Mr. Brown himself or of Donald & Burton.  You know his all depends on this, and I am sure will not begrudge the trouble of a journey which may save his all. You know the efficacy of personal sollicitations, and that a moment sooner or later saves or loses every thing on these occasions. I have written to Mr. Brown by this post, as I know that Mr. Short had desired the transfer of his stock to be made to his own name in a late letter. My best love to Mrs. Skipwith & family & am with great & sincere esteem Dr. Sir your affectionate friend & servt

Th: Jefferson

